Title: To George Washington from Major General William Heath, 6 April 1778
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston Apl 6th 1778.

I have to acknowledge the honor of the receipt of yours of the 5th & 12th Ulto. Genl Burgoyne was not gone when I was honored with your last enclosing one to him. He has expressed the greatest pleasure & satisfaction on receiving your letter. I do myself the honor to enclose one from him. Yesterday about 11 o’Clock he set out for Rhode Island, He expresses the strongest wishes for an accommodation.
I am exceedingly sorry that the wax did not come safe to hand, as it was very fine and it is almost impossible to procure any. As the Messenger who carried it was to go to Congress, I directed him to deliver it to Colo. Mifflin at Reading, and desired him to forward it to your Excellency.
Enclosed is a request from Capt. Sewall of Colo. Lee’s Regiment for leave to resign his Commission in the Army. He is a good Officer. He represents that necessity compels him to resign, and indeed it is a malancholly consideration to find so many go[o]d officers daily applying for leave to resign their places in the Army. I have the honor to be with great respect Your Excellency’s Most Obed. Servt

W. Heath

